Citation Nr: 0629169	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
cervical strain from December 10, 2000 to September 26, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical strain on or after September 26, 2003.

3.  Entitlement to a compensable initial evaluation for a 
lumbar strain from December 10, 2000 to September 26, 2003.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar strain on or after September 26, 2003.

5.  Entitlement to an initial compensable evaluation for a 
benign right scrotal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1996 to 
December 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted service 
connection for a cervical strain, a lumbar strain, and a 
benign right scrotal cyst and assigned all three disabilities 
a noncompensable evaluation effective from December 10, 2000.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for diplopia.  However, in his September 2003 VA 
Form 9, the veteran indicated that he was only appealing the 
issues of entitlement to a higher initial evaluation for a 
cervical strain, a lumbar strain, and a benign right scrotal 
cyst.  As such, the veteran has not filed a substantive 
appeal for the issue of service connection for diplopia.  See 
38 C.F.R. § 20.202.  Accordingly, that issue no longer 
remains in appellate status and no further consideration is 
required.

A hearing was held on April 5, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, namely treatment records, which were not previously 
considered by the RO.  However, the veteran submitted a 
waiver of the RO's initial consideration of the evidence in 
April 2006.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.

The issues of entitlement to a higher initial evaluation for 
a cervical strain and for a lumbar strain will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's benign right scrotal cyst is not productive 
of voiding dysfunction or renal dysfunction.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
benign right scrotal cyst have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.115b Diagnostic Codes 7599-7529 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran a letter in April 2001 
in connection with his claim for service connection for a 
benign right scrotal cyst.  However, the Board acknowledges 
that the RO did not provide the veteran with notice of the 
information or evidence needed to substantiate his claim for 
a higher initial evaluation prior to the initial rating 
decision in May 2001, which granted service connection for a 
benign right scrotal cyst and assigned a noncompensable 
evaluation effective from December 10, 2000.  The veteran 
subsequently filed his notice of disagreement (NOD) in which 
he disagreed with the initial evaluation assigned for his 
benign right scrotal cyst.  Thus, the appeal of the 
assignment of the initial evaluation arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran a letter in November 2003 in connection with the 
issue of a higher initial evaluation for a benign right 
scrotal cyst, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for a higher initial evaluation for a benign right 
scrotal cyst was readjudicated in a supplemental statement of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at an April 
2006 hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the November 2003 letter stated 
that, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that you service-connected condition has gotten worse."  
Additionally, the August 2003 statement of the case (SOC) and 
the March 2004 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected benign right scrotal cyst, 
namely Diagnostic Codes 7523 and 7524.   

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The November 2003 letter also informed the veteran that it 
was his responsibility to ensure that that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher initial evaluation for a 
benign right scrotal cyst, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran pertaining to 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to a higher 
initial evaluation for his benign right scrotal cyst.  Thus, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in 
March 2001, June 2003, and March 2004, and he was provided 
the opportunity to testify at an April 2006 hearing before 
the Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a noncompensable evaluation 
for his benign right scrotal cyst pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7599-7529, as analogous to benign 
neoplasms of the genitourinary system.  Rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  See 38 C.F.R. §§ 4.20, 4.27 (2005).  

Diagnostic Code 7529 provides that benign neoplasms of the 
genitourinary system should be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding. Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence will be assigned 
a 20 percent disability evaluation when it requires the 
wearing of absorbent materials which must be changed less 
than two times per day.  Where the schedular criteria does 
not provide for a noncompensable evaluation, such an 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Under the subcategory of urine frequency, a 10 percent 
disability evaluation is contemplated for daytime voiding 
between two and three hours; or, awakening to void two times 
per night.  The schedular criteria in this subcategory does 
not provide for a noncompensable evaluation.  See § 38 C.F.R. 
§ 4.31 (2005). 

Under the subcategory of obstructed voiding, a noncompensable 
evaluation is assigned for obstructive symptomatology with or 
without stricture disease requiring dilation one to two times 
per year.  A 10 percent disability evaluation is warranted 
when there is marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: post void residuals greater 
than 150 cc; uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec); recurrent urinary tract infections 
secondary to obstruction; or stricture disease requiring 
periodic dilation every two to three months.

Under the criteria for renal dysfunction, a noncompensable 
evaluation is contemplated when there is albumin and cases 
with a history of acute nephritis; or, hypertension that is 
noncompensable under Diagnostic Code 7101.  A 30 percent 
disability evaluation is assigned when there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his benign right scrotal cyst.  The veteran told the March 
2001 VA examiner that he experiences a mild, dull ache with 
occasional momentary pain during intercourse; however, a 
physical examination revealed only a small, nontender cyst on 
the spermatic cord measuring three centimeters.  The findings 
were otherwise normal, and no treatment had been deemed 
necessary.  In addition, the veteran denied having any 
systemic symptoms at the time of his June 2003 VA 
examination.  In particular, he denied having urinary 
frequency, hesitance, or incontinence, nor did he have 
erectile dysfunction, recurring infections, kidney stones, or 
nephritis.  There was no history of hospitalizations, 
treatment for malignancy, catheterization, or dilations.   
Significantly, the March 2001 VA examiner assessed the 
veteran as having an asymptomatic epididymial cyst.  

The Board does acknowledge the veteran's report to the March 
2004 VA examiner that he experiences nocturia three to four 
times per night, which he described as a dribbling, post-void 
type.  However, the medical evidence does not substantiate 
this report.  In fact, the examiner noted that the veteran 
did not have a history of urinary frequency.  Moreover, there 
is no indication that such nocturia is related to the 
veteran's service-connected right scrotal cyst.  In addition, 
the veteran denied having urinary hesitancy, change in 
urinary stream, or dysuria.  There was no history of renal 
colic, bladder stones, nephritis, hospitalization for urinary 
tract disease, urinary malignancy, catheterization, dilation, 
drainage procedures, diet therapy, urinary medications, or 
noninvasive urinary procedures.  In fact, the veteran 
underwent surgery to remove the cyst, and following the 
surgery, he only complained of pain at his April 2006 hearing 
before the Board.  As such, the medical evidence of record 
does not show that the veteran meets the criteria for a 
compensable evaluation.  Therefore, the Board concludes that 
the veteran is not entitled to a higher initial evaluation 
for a benign right scrotal cyst.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected benign 
right scrotal cyst has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
benign right scrotal cyst under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

ORDER

An initial compensable evaluation for a benign right scrotal 
cyst is denied.
REMAND

Reason for remand: To afford the veteran a more recent VA 
examination and to provide a corrective VCAA notice letter.  

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

In this case, the Board notes that the veteran was afforded a 
VA examination in March 2004 in connection with his claim for 
a higher initial evaluation for his service-connected 
cervical strain and lumbar strain.  However, the veteran 
claimed at his April 2006 hearing before the Board that his 
neck and back disabilities had worsened since his last 
examination.  The Board does observe that the veteran 
submitted additional treatment records, which indicate that 
his treating physician had noted in April 2005 that the pain 
had worsened.  These treatment records also show that the 
veteran subsequently underwent numerous epidural steroid 
injections.  When a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected cervical strain and lumbar 
strain.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As that 
question is involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

In addition, it does not appear that the veteran was given 
notice of the changes to the rating criteria pertaining to 
the spine that became effective September 26, 2003.  On 
remand, he must be given notice of these changes.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
include an explanation as to why 
September 26, 2003, was assigned 
during the appeal period as the 
effective date for the assignment of 
higher evaluations for the 
service-connected cervical and lumbar 
spine disabilities.

2.  Provide the veteran notice of the 
changes to the rating criteria 
pertaining to the spine that became 
effective September 26, 2003.

The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected cervical strain and lumbar 
strain.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected neck and back disabilities.  
The examiner should provide the range 
of motion of the spine in degrees.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's back disability under the 
both the old and revised rating 
criteria.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


